Order filed September 13, 2016




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00341-CV
                                   ____________

           IN THE INTEREST OF A.G. AND A.F.G., CHILDREN


                    On Appeal from the 312th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-01065

                                    ORDER

      Appellant Jaime Guevara’s brief was due September 6, 2016. No brief or
motion for extension of time has been filed.

      Unless appellant files a brief with this court on or before October 6, 2016, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                  PER CURIAM